USCA4 Appeal: 21-4165      Doc: 22         Filed: 09/30/2022    Pg: 1 of 4




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 21-4165


        UNITED STATES OF AMERICA,

                            Plaintiff - Appellee,

                     v.

        KEVIN WHITE,

                            Defendant - Appellant.



        Appeal from the United States District Court for the Middle District of North Carolina, at
        Greensboro. Catherine C. Eagles, District Judge. (1:18-cr-00319-CCE-1)


        Submitted: September 27, 2022                               Decided: September 30, 2022


        Before NIEMEYER and DIAZ, Circuit Judges, and MOTZ, Senior Circuit Judge.


        Affirmed in part and dismissed in part by unpublished per curiam opinion.


        ON BRIEF: Peter D. Zellmer, PETER D. ZELLMER, PLLC, Greensboro, North Carolina,
        for Appellant. Kyle David Pousson, Assistant United States Attorney, OFFICE OF THE
        UNITED STATES ATTORNEY, Greensboro, North Carolina, for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-4165        Doc: 22         Filed: 09/30/2022        Pg: 2 of 4




        PER CURIAM:

               Kevin White pleaded guilty, pursuant to a written plea agreement, to attempted

        interference with interstate commerce by robbery, in violation of 18 U.S.C. § 1951(a)

        (Hobbs Act robbery), and being a felon in possession of a firearm, in violation of 18 U.S.C.

        §§ 922(g)(1), 924(a)(2) (2018). 1 The district court found White to be a career offender and

        sentenced him to 144 months’ imprisonment. White appealed his sentence, and upon the

        joint motion of the parties, we vacated the sentence and remanded for resentencing. The

        court resentenced White—without the career offender enhancement—to 126 months’

        imprisonment. White timely appealed.

               Counsel for White has filed a brief pursuant to Anders v. California, 386 U.S. 738

        (1967), stating that there are no meritorious grounds for appeal but questioning whether

        the guilty plea was supported by a sufficient factual basis or whether there was a Rehaif   2



        error. White has filed a pro se brief asserting that he was coerced into pleading guilty and

        questioning whether he was resentenced as a career offender. The Government moves to

        dismiss the appeal as barred by the appellate waiver included in White’s plea agreement.

        We affirm in part and dismiss in part.




               1
                 Section 924(a)(2) was amended and no longer provides the penalty for § 922(g)
        convictions; the new penalty provision in 18 U.S.C. § 924(a)(8) sets forth a statutory
        maximum sentence of 15 years’ imprisonment for a § 922(g) offense. See Bipartisan Safer
        Communities Act, Pub. L. No. 117-159, § 12004(c), 136 Stat. 1313, 1329 (2022). The 15-
        year statutory maximum does not apply here, however, because White was convicted
        before the June 25, 2022, amendment of the statute.
               2
                   Rehaif v. United States, 139 S. Ct. 2191 (2019).

                                                       2
USCA4 Appeal: 21-4165      Doc: 22         Filed: 09/30/2022      Pg: 3 of 4




               We review the validity of an appeal waiver de novo and “will enforce the waiver if

        it is valid and the issue[s] appealed [are] within the scope of the waiver.” United States v.

        Adams, 814 F.3d 178, 182 (4th Cir. 2016). Generally, if the district court fully questions a

        defendant regarding the waiver of his right to appeal during a plea colloquy performed in

        accordance with Fed. R. Crim. P. 11, and the record shows that the defendant understood

        the waiver’s significance, the waiver is both valid and enforceable. United States v.

        Thornsbury, 670 F.3d 532, 537 (4th Cir. 2012). Our review of the record confirms that

        White knowingly and voluntarily pleaded guilty and waived his right to appeal. We

        therefore conclude that the waiver is valid.

               With respect to White’s assertion that the factual basis was insufficient to support

        his guilty pleas, we disagree. 3 The factual basis established all the elements of the

        attempted Hobbs Act robbery offense. See United States v. Taylor, 142 S. Ct. 2015, 2020

        (2021) (listing elements). For the § 922(g)(1) offense, the indictment and the factual basis

        omitted the element that White knew of his status as a felon when he possessed the firearm.

        See Rehaif, 139 S. Ct. at 2194. However, White has not contended on appeal that he did

        not know he was a felon and, given his criminal history, he could not raise a reasonable

        argument that he was not aware that he was a felon. See Greer v. United States, 141 S. Ct.

        2090, 2100 (2021) (noting showing required to demonstrate plain error based on Rehaif).

        Therefore, we conclude that the factual basis was sufficient to support White’s guilty pleas.


               3
                The appeal waiver does not bar review of this claim. United States v. McCoy, 895
        F.3d 358, 364 (4th Cir. 2018) (holding “that even valid appeal waivers do not bar claims
        [challenging] . . . a guilty plea”).

                                                       3
USCA4 Appeal: 21-4165         Doc: 22       Filed: 09/30/2022     Pg: 4 of 4




               In accordance with Anders, we have reviewed the entire record in this case and have

        found no meritorious grounds for appeal. We therefore grant in part the Government’s

        motion to dismiss and dismiss the appeal as to all issues within the waiver’s scope. We

        affirm the remainder of the judgment. This court requires that counsel inform White, in

        writing, of the right to petition the Supreme Court of the United States for further review.

        If White requests that a petition be filed, but counsel believes that such a petition would be

        frivolous, then counsel may move in this court for leave to withdraw from representation.

        Counsel’s motion must state that a copy thereof was served on White. Therefore, we deny

        counsel’s motion to withdraw at this juncture so that counsel may fulfill these

        requirements. We dispense with oral argument because the facts and legal contentions are

        adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                               AFFIRMED IN PART,
                                                                               DISMISSED IN PART




                                                      4